DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms are not clearly understood: 
Claim 1 recites, “automatically remap, based on the first workload provisioning capability and the second workload provisioning capability, the first workload provisioning system to a second service band”. It is unclear under what circumstances the remapping of the first workload provisioning system to a second service band is to be performed. The claim language states that remapping is always performed based on the first and second workload provisioning capability. However, it is unclear whether the remapping is performed if the first and second workload provisioning capability is identical or whether the first workload provisioning is higher than the second or vice versa. In the instance that 
Claims 7 and 14 are rejected for the same reasons as claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA).
 
Regarding claim 1, AAPA teaches a service band management system, comprising: 
a workload provisioning infrastructure ([0003], “Information handling systems are included in enterprise infrastructures that provide for the performance of workloads”); and 
at least one management device that is coupled to the workload provisioning infrastructure ([0003], “For example, an enterprise infrastructure may include a plurality 
identify a first workload provisioning system that is included in the workload provisioning infrastructure ([0003], “As such, for any particular workload, the device(s) and/or device component(s) that are utilized in providing that workload may be selected based on their QoS characteristics meeting the QoS requirements for that workload.”); 
determine a first workload provisioning capability for the first workload provisioning system ([0003], “As such, for any particular workload, the device(s) and/or device component(s) that are utilized in providing that workload may be selected based on their QoS characteristics meeting the QoS requirements for that workload.”); 
map, based on the first workload provisioning capability, the first workload provisioning system to a first service band that is included in a plurality of service bands (“Furthermore, enterprise infrastructures typically define QoS service bands (e.g., a "platinum" service band, a "gold" service band, a "silver" service band, and a "bronze" service band) that are made up of device(s) and/or device component(s) that include QoS characteristics that are known to provide a predefined range of performance characteristics”); 
provision a workload using the first workload provisioning system based on the first service band satisfying a workload requirement for the workload ([0003], “As such, for any particular workload, the device(s) and/or device component(s) that are utilized in providing that workload may be selected based on their QoS characteristics meeting the QoS requirements for that workload.”); 

AAPA does not teach determine a second workload provisioning capability for the second workload provisioning system; and automatically remap, based on the first workload provisioning capability and the second workload provisioning capability, the first workload provisioning system to a second service band that is included in the plurality of service bands and that is different than the first service band.
However, AAPA teaches that QoS service bands defined before the additions of devices may become outdated as additional devices are added and changed over time and a manual update of the QoS service bands and workload placements by an administrator of the enterprise infrastructure is required ([0003]). It is old and well known to automate steps that are conventionally performed manually. Furthermore, the court have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to automatically remap, based on the first workload provisioning capability and the second workload provisioning capability, the first workload provisioning system to a second service band that is included in the plurality of service bands and that is different than the first service band. One would be motivated by the desire to realize the various benefits from using a computer over a human being for performing the remapping.

Regarding claim 2, AAPA teaches the at least one management device is configured to: map the second workload provisioning system to the first service band; and provision the workload using the second workload provisioning system based on the first service band satisfying the workload requirement for the workload ([0003]). 

Regarding claim 3, AAPA teaches the at least one management device is configured to: provision the workload using the first workload provisioning system based on the second service band satisfying the workload requirement for the workload ([0003]). 

Regarding claim 6, AAPA teaches the first workload provisioning system includes at least one of a server device or a storage device ([0003]). 

Regarding claims 7-9, 12, 14-16, and 19, they are the system and method claims of claims 1-3 and 6 above. Therefore, they are rejected for the same reasons as claims 1-3 and 6 above. 


Claims 13 and 20 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Harwood et al. (US PG Pub No. US 2020/0142753 A1). 

Regarding claim 13, AAPA does not teach wherein the service band management engine is configured to generate and transmit, in response to the automatic remapping of the first workload provisioning system to the second service 
Harwood teaches making recommendations for to the resource allocation and provisioning module 142 for allocating a set of resources for a given workload to be launched ([0027]; [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to generate a workload placement recommendation that recommends provisioning the workload using the second workload provisioning system. One would be motivated by the desire to provide advice on the optimal resource allocation before committing resources as taught by Harwood. 

Regarding claim 20, it is the method claim of claim 13 above. Therefore, it is rejected for the same reasons as claim 13 above. 


Allowable Subject Matter
Claims 4-5, 10-11, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moore (US PG Pub No. US 2005/0226249 A1) teaches assigning resources from one service class to another. 
Theunissen et al. (US Pat No. 10,628,228) teaches assigning components to service tiers.
Chron et al. (US PG Pub No. US 2008/0195404) teaches defining coarse-grained classes of service such as gold, silver, and bronze. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Eric C Wai/Primary Examiner, Art Unit 2195